Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION

                                            No. 04-21-00138-CV

                             IN RE Tara BOVE and Kevin Bove, Relators

                                            Original Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: April 28, 2021

PETITION FOR WRIT OF MANDAMUS DENIED

           Relators have filed a petition for writ of mandamus and motion for temporary relief. We

may issue writs of mandamus when “agreeable to the principles of law regulating those writs.”

TEX. GOV’T CODE § 22.221(b). For mandamus, a relator has the burden to file a petition and record

showing “the trial court abused its discretion and that no adequate appellate remedy exists.” In re

H.E.B. Grocery Co., L.P., 492 S.W.3d 300, 302 (Tex. 2016) (orig. proceeding) (per curiam).

Having reviewed the petition and documents included in the appendix, we conclude relators have

not satisfied their burden. Accordingly, we deny the petition and motion for temporary relief. See

TEX. R. APP. P. 52.8(a).

                                                        PER CURIAM


1
  This proceeding arises out of Cause No. 2020-CI-22591, styled In the Interest of A.L.F., a Child, pending in the
225th Judicial District Court, Bexar County, Texas, the Honorable David A. Canales presiding (denying the motion
to strike) and the Honorable Rosie Alvarado (denying the motion to reconsider).